In a guardianship proceeding pursuant to Mental Hygiene Law article 81, nonparty John F. Gangemi appeals from an order of the Supreme Court, Kings County (Barros, J.), dated July 17, 2012, which relieved him as counsel for Kiriakoula C., the subject incapacitated person.
Ordered that the appeal is dismissed, without costs or disbursements.
In an order dated July 17, 2012, the Supreme Court relieved the appellant as counsel for the incapacitated person who is the subject of this proceeding. The order is not appealable as of right, as it did not decide a motion made on notice (see CPLR 5701; Sholes v Meagher, 100 NY2d 333, 335 [2003]). No application was made for permission to appeal and, under the circumstances of this case, we decline to grant leave to appeal on our own motion (see HSBC Mtge. Servs., Inc. v James, 88 AD3d 651 [2011]; cf. Wells Fargo Bank, N.A. v Meyers, 108 AD3d 9, 16 [2013]; Sena v Nationwide Mut. Fire Ins. Co., 198 AD2d 345 [1993]). Accordingly, the appeal must be dismissed. Rivera, J.E, Dillon, Chambers and Hinds-Radix, JJ., concur.